Exhibit 10.110

 

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
    
  A.N.: 130339
AMD_00172058.0   
  

AMENDMENT

Date of Amendment: June 1, 2015

AMENDMENT to the Amendment dated February 21, 2013 (the “Original Amendment”) to
the Index License Agreement for Funds dated as of March 18, 2000 with MSCI
internal reference DCF_00040 (as previously amended, the “Agreement”) by and
between MSCI Inc. (f/k/a Morgan Stanley Capital International Inc.) (“MSCI”) and
Black Rack Fund Advisors, a California corporation (as successor to Barclays
Global Investors, NA) (“Licensee”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Original Amendment or the
Agreement, as the case may be.

WHEREAS, in accordance with the Original Amendment and the Agreement, Licensee
launched (i) the iShares MSCI USA Value Factor ETF, tracking the performance of
the MSCI USA Value Weighted Index; and (ii) the iShares MSCI USA Quality Factor
ETF, tracking the performance of the MSCI USA Quality Index; and

WHEREAS, Licensee now wishes for such ETFs to begin tracking the performance of
different MSCI indexes.

NOW, THEREFORE, for good and valuable consideration, MSCI and Licensee hereby
agree as follows:

1. Effective as of the applicable Transition Date, Section 1 of the Original
Amendment shall be amended to (i) delete the “MSCI USA Value Weighted Index” and
replace it with the “MSCI USA Enhanced Value Index” and (ii) delete the “MSCI
USA Quality Index” and replace it with the “MSCI USA Sector Neutral Quality
Index.”

2. Effective as of the applicable Transition Date, Section 2 of the Original
Amendment shall be amended to (i) delete the second bullet point and replace it
with “iShares MSCI USA Value Factor ETF which seeks investment results that
correspond generally to the price and yield performance, before fees and
expenses, of the MSCI USA Enhanced Value Index” and (ii) delete the fourth
bullet point and replace it with “iShares MSCI USA Quality Factor ETF which
seeks investment results that correspond generally to the price and yield
performance, before fees and expenses, of the MSCI USA Sector Neutral Quality
Index.”

3. As used herein, the “Transition Date” means, as applicable, either (i) the
date on which the iShares MSCI USA Value Factor ETF begins tracking the MSCI USA
Enhanced Value Index or (ii) the date on which the iShares MSCI USA Quality
Factor ETF begins tracking the MSCI USA Sector Neutral Quality Index. Licensee
shall provide MSCI with prompt written notice of each Transition Date. Where
necessary, the applicable license fees under this Amendment and the Original
Amendment shall be **********************.

4. This Amendment is intended to amend and operate in conjunction with the
Original Amendment and the Agreement and, together, this Amendment the Original
Amendment and the Agreement constitute the complete and exclusive statement of
the agreement between the parties, and supersede in full all prior proposals and
understandings, oral or written, relating to the subject matter hereof. To the
extent that any terms of this Amendment conflict with any terms of the Original
Amendment or the Agreement, the terms of this Amendment shall control. No right
or license of any kind is granted to Licensee except as expressly provided in
the Agreement, the Original Amendment and this Amendment.

5. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: BlackRock Fund Advisors     MSCI Inc. By   /s/ Paul C. Lohrey     By  
  Name   Paul C. Lohrey     Name     Title   Managing Director     Title    
Date   July 28, 2015     Date    



--------------------------------------------------------------------------------

A.N.: 130339

AMD_00172058.0

 

Signature:   /s/ Alex Gil

Email: alex.gil@msci.com

Title: Executive Director